Citation Nr: 1759199	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-07 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent, before May 11, 2016, and to a rating greater than 50 percent thereafter, for a major depressive disorder (MDD), to include sleepwalking.  

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to March 1982.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The March 2012 rating decision granted an initial 30 percent disability rating for the Veteran's MDD with sleepwalking, effective November 9, 2006.  In a June 2016 rating decision, the RO increased the Veteran's disability rating from 20 percent to 50 percent, effective May 11, 2016.  

In September 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has since been returned to the Board for appellate jurisdiction.  

The issue of entitlement to a TDIU prior to November 30, 2016 is addressed in the remand portion of this decision and is remanded to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  Beginning November 9, 2006, the probative evidence of record shows that the Veteran's psychiatric symptoms resulted in occupational and social impairment with reduced reliability and productivity.  

2.  Beginning November 30, 2016, the probative evidence of record shows that the Veteran's psychiatric symptoms resulted in occupational and social impairment with deficiencies in most areas.  

3.  The Veteran's service-connected disability precludes him from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent disability rating for service-connected major depressive disorder, to include sleepwalking have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2017).  

2.  Beginning November 30, 2016, the criteria for a 70 percent disability rating for service-connected major depressive disorder have been approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2017).  

4.  A TDIU is warranted, effective November 30, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (a) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist  

VA's duty to notify was fulfilled by a January 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the duty to assist, the Veteran's service treatment records, VA medical treatment records, some private treatment records have been obtained.  Hurd v. West, 13 Vet. App. 449, 452 (2000).  

The Veteran was afforded VA examinations in November 2010, September 2013, and May 2016.  An addendum to a November 2010 VA examination was provided in June 2011.  The examinations also took into consideration the Veteran's pertinent medical history, his lay assertions and complaints, and a review of the record.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

In its September 2015 remand, the Board directed the RO to obtain the Veteran's private treatment records from Drs. L. F. and E. W. H., and to adjudicate the TDIU claim raised by the record.  The Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the Board finds that the VA has complied with its duty to notify and assist in the development of a claim.  Hence, no further notice or assistance is required to fulfill that duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Disability Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 C.F.R. § 4.3 (2017).  

Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a non service-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2017); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record.  

The Veteran's major depressive disorder, to include sleepwalking was initially assigned an initial 30 percent disability rating under Diagnostic Code 9434.  38 C.F.R. § 4.130 (2017).  Major depressive disorder, to include sleepwalking is evaluated under the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a 30 percent rating is assigned when there is occupational and social impairment with deficiencies an occasional degrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events)  38 C.F.R. § 4.130 (2017).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). Additionally, while symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Id.  

The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 30 to 68.  

GAF scores ranging from 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or there is an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A.  Period Before May 11, 2016

The Veteran underwent a VA examination for service-connection for PTSD in November 2010.  The Veteran reported that he sleepwalked 2-3 times per week, going to the kitchen or outside the house to sit down.  He reported that his spouse mentioned that he mumbled during the episodes and she often had to awaken him.  He reported that his sleepwalking continued in spite of medication he received since April 2010 from Dr. L. F.  He reported feeling very fatigued and tired the following day after the sleepwalking occurred.  

The Veteran reported that his mood had been depressed, nearly every day, since leaving service.  As for his appetite, he reported that it was "up and down," sometimes with no change.  He reported having difficulty with falling and staying asleep.  He obtained five hours of sleep per night, 5-6 times per week.  He endorsed feeling fatigued, primarily after nights with sleepwalking episodes.  Hs reported that due to fatigue and irritability, he parks his truck every workday and takes a 30-minute nap, at least once every day.  He endorsed concentration difficulties and reported that every other day while driving his truck, he missed exit turns.  

The Veteran reported concerns about not being able to take care of his family and that his wife will tire of his sleepwalking condition, like his first wife, and divorce him.  

Upon examination, the examiner noted that the Veteran was clean and appropriately dressed.  His manner was unremarkable, as was his speech.  His attitude toward the examiner was cooperative.  His affect was reported as normal, and his mood was relaxed.  His attention was noted as intact, and he was able to do serial 7's, with some difficulty and spell words backward and forward.   The examiner noted that his thought process was unremarkable as was his thought content.  He exhibited no delusions.  His judgment and insight were fair and his intelligence, average.  The examiner noted that the Veteran sleepwalked 2-3 times per week.  The examiner noted that the Veteran did not have panic attacks or obsessive/ritualistic behavior.  He had suicidal thoughts.  The Veteran reported having thoughts about death a "couple of times" including one occasion the week prior.  He denied any suicidal ideation, preoccupation, intent or plan.  No episode of violence was reported.  No problem with activities of daily living was reported.  

The examiner noted that the Veteran's remote and recent memories were normal.  The Beck Depression Inventory test revealed severe depressive symptoms and the Beck Anxiety Inventory test revealed severe anxiety symptoms.  Nonetheless, the examiner noted that during the examinations the Veteran "displayed a full range of affect, which was appropriate and congruent to the conversation."  Although he endorsed having thoughts about death "a couple of times," he denied suicidal ideation, plan, or intent.  He reported that he continued to engage in activities and denied social impairment, noting he had a friend and several acquaintances.  The examiner noted that the Veteran endorsed mild depressive symptoms which appeared primarily related to his response to his sleepwalking disorder.  

Regarding problems related to occupational functioning, the examiner noted that the Veteran reported being fired from two jobs immediately following discharge from the military during early probationary periods due to not showing up on time to work.  He reported these instances occurred after having sleepwalking episodes the previous night and was too tired the following day.  

Regarding additional mental disorders that had been diagnosed, and how they affected the Veteran's symptoms, the examiner noted: "the primary diagnosis is [a] sleepwalking disorder.  His diagnosis of adjustment disorder, chronic, with depressed mood is secondarily related."  A GAF score of 61 was assigned.  Thus, the Board considers his symptoms from adjustment disorder and depression to be part of his service-connected psychiatric disability.  

An addendum to the November 2010 examination was provided in June 2011.  The examiner was asked to reconcile his opinion with that of Dr. E. W. H., the Veteran's private physician who found that the Veteran's symptoms were more frequent and severe than the VA examiner in the November 2010 examination.  The June 2011 VA examiner opined that since he was not present during the evaluation with Dr. E. W. H., that to comment on findings from that evaluation would be subject to mere speculation.  He, however, noted that psychiatric symptoms, including mood symptoms, often fluctuate in severity, frequency, and duration.  Therefore, it is possible any psychiatric symptoms he previously noted could have been more severe or frequent prior to this evaluation.  Nevertheless, he noted that "during 'this evaluation,' the Veteran did not display more than mild depressive symptoms despite his responses on the self-report questionnaires."  The examiner described the Veteran's affect as reactive and congruent, his mood was relaxed, and his thought processes were logical, linear to content, and goal-directed.  There were no apparent difficulties in his activities of daily living or self-care.  There was no evidence of thought disorder or psychotic symptoms.  The examiner noted that "[a]lthough he endorsed thoughts about death 'a couple of times,' he denied suicidal ideation, plan, or intent.  Therefore, based on information gathered during this evaluation, his designated GAF was 61."  

The Veteran underwent a VA examination in September 2013.  The examiner diagnosed the Veteran with a major depressive disorder, to include sleepwalking disorder.  The examiner noted that the Veteran's level of occupational and social impairment was due to mild transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  

The examiner noted that the symptoms that apply to the Veteran's diagnoses were chronic sleep impairment, disturbances of motivation and mood.  The examiner noted that the Veteran also had periods of instability, which were attributable to his diagnoses.  

VA treatment notes dated in June 2010 indicate that the Veteran reported that the medication was not working as it should.  The physician recommended that he ask his primary care physician to send him for a sleep study.  

In support of his claim, the Veteran submitted private medical records and statements from Drs. L. F. and E.W. H.  

A letter dated in December 2006 from Dr. E.W. H., of Goldsboro Psychiatric Clinic, states that the Veteran reported that his nightmares began in 1982 and that he was "currently" experiencing nightmares at least 4-5 times per week, as well as, waking in a panic and sweats, which lasted for approximately 60 minutes.  The Veteran reported having flashbacks five times per week and only averaged three hours of sleep nightly.  

Further, the Veteran had intrusive thoughts and was easily startled.  He was hypervigilant and could not tolerate anyone behind him.  He socialized, but only rarely with family and few friends.  His recent memory was severely impaired, so much so, that he could not remember what he read and got lost when traveling.  His working memory was 100 percent impaired.  Anger, sadness, and fear came upon him without the knowledge of why 50 percent of the time, indicating that his prefrontal cortex was dysfunctional.  

He heard his name called many times week, heard vehicles drive up at his residence 2-5 times per week, and heard noises in his home many times per day.  He also saw shadows moving out of the corners of his eyes 2-5 times per week.  All of these hallucinations occurred when no one or anything was there.  
The Veteran felt depressed 100 percent of the time accompanied with no energy and little interest in things.  He had crying spells 100 percent of the time and he was easily angered and agitated.  He felt helpless and suicidal sometimes.  

Dr. E. W. H. assigned a GAF score of 40 and concluded that "because of the [Veteran's] service-connected major depression and sleep-walking, [he] is moderately compromised in his ability to sustain social relationships and also moderately compromised in his ability to sustain work relationships."  
Notes from Dr. L. F. dated in August 2006 indicate the Veteran's complaints of depression, insomnia, and sleepwalking.  Dr. L. F. noted that the Veteran exhibited a mildly flat affect.  A GAF score of 52 was assigned.  

Additionally, notes dated in April 2010 from Dr. L. F. indicate that the Veteran presented with symptoms of depression and concern about his sleepwalking for years.  She noted that his speech was normal rate and rhythm; no special preoccupations.  She also noted that there were some questionable auditory hallucinations.  Dr. L. F. diagnosed the Veteran with Depressive Disorder, NOS, Sleep disorder and interpersonal issues.  A GAF score of 48 was assigned.  

The second letter provided by Dr. E.W. H., in July 2012 states that the Veteran was diagnosed with chronic major depression and sleepwalking.  The Veteran "currently" has nightmares, almost every night and often has flashbacks with reminders.  The Veteran experiences sporadic panic attacks and averages about four hours of sleep per night, waking multiple times per night.  Dr. E. W. H. also states that the Veteran has a sleepwalking disability which began in service.  The Veteran has intrusive thoughts, startles easily, is hypervigilant, and cannot tolerate anyone behind him.  He does not socialize at all, and his recent memory is severely impaired, so much so that he cannot remember what he reads and he gets lost when traveling.  His working memory is 75 percent impaired.  Anger, sadness, and fear come upon him without his understanding of why 80 percent of the time, which indicates his prefrontal cortex is dysfunctional.  He has difficulty concentrating, making decisions, learning new information, and processing emotions in context.  

Dr. E. W. H. also states that the Veteran hears his name called, hears cars drive up at his residence and hears footsteps inside his house, on a daily basis.  He also sees shadows moving out of the corners of his eyes.  All these hallucinations and illusions occur when no one or nothing is there.  He feels depressed all of the time with low energy and little interest in things.  He has crying spells 25 percent of the time.  He is easily angered and agitated.  He feels helpless and suicidal at times.  A GAF score of 40 was assigned.  

Dr. E. W. H. concluded that "[i]t is my professional opinion that [the Veteran] is mentally competent to make financial and life-changing decisions.  He does not require the assistance of a payer to manage his monies.  [However,] [b]ecause of this service-connected depression, [he] is severely compromised in his ability to sustain social relationships and is unable to sustain work relationships.  Therefore, I consider him to be permanently and totally disabled and unemployable."  

In September 2015, the Veteran submitted the third letter from Dr. E.W. H., who stated that he examined the Veteran on August 2015 and had been treating him since July 2012.  Dr. E. W. H. diagnosed the Veteran with Generalized Anxiety Disorder (GAD) and Chronic Major Depression (MDD).  He noted that the Veteran "currently" had nightmares at least 3-5 times per week and woke up in a panic and sweats, lasting 5 minutes.  He also noted that the Veteran had flashbacks five times per week and panic attacks 4-5 times per week, lasting at least 2-3 minutes.  He noted that the Veteran averaged 3-6 hours of sleep per night.  

Further, Dr. E. W. H. noted that the Veteran was easily startled and was hyper-vigilant, and could not tolerate anyone behind him.  He did not socialize.  His recent memory was moderately impaired, so much that he could not remember what he read.  His working memory was 75 percent impaired.  Anger, sadness, and fear came upon him without his understanding of why 50 percent of the time.  Per Dr. E. W. H., this "indicat[ed] that his prefrontal cortex is dysfunctional."  

Dr. E. W. H. noted that the Veteran heard his name called four times per week, heard cars drive up and down his residence four times per week and heard noises in the house four times per week.  He also saw shadows moving out of the corner of his eyes four times per week.  All these hallucinations and illusions occurred when no one or nothing was there.  Further, it was noted that the Veteran felt depressed most of the time with low energy and little interest in things.  He was quick to anger and easily agitated.  

Dr. E. W. H. again concluded that "because of his service-connected MDD, the Veteran is unable to sustain social relationships and he was moderately compromised in his ability to sustain work relationships."  A GAF score of 40 was assigned.  

Based on the evidence presented above, the Board finds that the period before May 11, 2016, the Veteran's symptoms more closely approximate an initial 50 percent rating for occupational and social impairment with reduced reliability and productivity.  During this period, the Veteran's GAF scores ranged between 40 and 52.  The examiners and private physicians noted impaired memory, disturbance in mood and difficulty sustaining work and social relationships.  Additionally, the VA examiners confirmed mild depressive symptoms, with chronic sleep impairment.  An initial rating of 50 percent, but no higher, is granted.  The reasons why an initial 70 percent rating is not warranted are discussed below.  

B.  Beginning May 11, 2016

The Veteran was afforded a second VA medical examination in May 2016, which was the basis for the RO's grant of a 50 percent rating.  The Veteran denied a history of suicide attempts, psychiatric admissions, and current suicidal or homicidal intent or thoughts.  The Veteran admitted experiencing occasional thoughts of suicide but denied serious intent or planning.  

The Veteran also reported that he continued to sleepwalk about three times per week.  His symptoms of depression included bouts of depression with crying spells, anxiety with reduced sex drive, decreased motivation and sleep fatigue.  His sleep problem symptoms were tied to parasomnia condition and depression.  Parasomnia condition is characterized by early sleep cycle interruption with sleepwalking.  

The examiner noted that the following symptoms applied to the Veteran's diagnosis: depressed mood, anxiety chronic sleep impairment, disturbances of motivation and mood and difficulty adapting to stressful circumstances, including work and a work-life setting.  

The examiner noted that the Veteran was well-groomed, cooperative and fully oriented.  The Veteran maintained good eye contact throughout the interview.  The Veteran appeared to be a reliable historian.  His mood was euthymic and was stable.  There was no evidence of significant social discomfort or anxiety during the interview.  The Veteran's speech was spontaneous, articulate and easily understood.  There was no abnormal gait, movements or mannerisms observed.  There was no evidence of hallucinations, delusions, or psychoses.  The Veteran did not report psychoses and was not observed attending to internal stimuli.  The Veteran's attention and concentration were observed as fair, and memory recall of service, symptoms, and related interview data appeared to be easily accessed by the Veteran.  

The examiner concluded that "[b]ased on the [Veteran's] self-report, his work history, and medical records, the following occupational and social functioning level apply: Occupational and social impairment with reduced reliability and productivity."  The Veteran was diagnosed with a major depressive disorder, recurrent moderate and non-rapid eye movement sleep arousal disorder, sleepwalking type.  

The findings of the May 2016 VA examiner continue to support the criteria for a 50 percent rating.  A higher initial rating of 70 percent is not warranted for the Veteran because the evidence does not show that prior to November 30, 2016, that the Veteran exhibited symptoms associated with the higher percentage or others of similar severity, frequency, and duration result in occupational and social impairment with deficiencies in most areas.  

In December 2006, Dr. E. H. described the Veteran's ability to maintain work and social relationships as "moderately compromised."  Subsequently, in July 2012, Dr. E. H. noted that the Veteran was "unable" to maintain work relationships, and that he was "severely compromised" in his ability to sustain social relationships.  At his December 2010 VA examination, it was noted that the Veteran got along with his 3 children and had a few casual friends, and was married.  He was also found to not have a history of violence or assaultiveness.  In September 2015, Dr. E. H. noted that the Veteran had been married to his second wife for 14 years.  In May 2016, he remained married and connected to his children but thought his relationships "should be better."  The evidence of record shows therefore that the Veteran is not unable to maintain social relationships, as he maintains them with his wife, three children, and had a few friends during the appeal period.  

The Veteran's memory impairment is not of the frequency, severity, or duration needed to produce occupational and social impairment with deficiencies in most areas.  The Veteran's private health care providers documented severe memory loss.  However, the November 2010 VA examiner found the Veteran's remote, recent, and immediate memory to be "grossly intact" during the interview.  The May 2016 VA examiner did not find that the Veteran had mild memory loss or impairment of short and long term memory.  The Veteran's attention and concentrating at his examination were "fair" and his memory recall "...appeared to be easily accessed...."  As will be discussed below, he maintained substantially gainful employment until June 2016.  His memory loss was not severe or frequent enough to cause occupational and social impairment with deficiencies in most areas. 

The May 2016 examiner specifically found that the Veteran's symptoms caused reduced reliability and productivity, which is contemplated by the 50 percent criteria.  

The Board notes that suicidal ideation is contemplated by the 70 percent criteria.  In December 2006, Dr. E. H. noted that the Veteran  felt suicidal "sometimes."  In July 2012, Dr. E. H. noted that the Veteran felt suicidal "at times."  At his May 2016 VA examination, the Veteran admitted "occasional" thoughts of suicide, but stated that his love for his family and his religion were protective factors.  However, the record shows that the Veteran's suicidal thoughts were not frequent and he did not disclose a plan to act on his thoughts.  For these reasons, an initial 70 percent rating is not warranted.  

C. Beginning November 30, 2016

Primary Care Evaluation Notes dated November 30, 2016, indicate that that the Veteran reported thoughts of taking his life, as recently as a week prior and that he had access to firearms.  He, however, denied a plan to take his life or that he had ever attempted.  The physician noted that "[g]iven the [V]eteran's presentation at the time of this assessment and considering the above-noted risk and protective factors, in my clinical judgment the [V]eteran's current risk potential for suicidal behavior is: Moderate Risk.  [Veteran] judged to be at increased risk of suicide but not acutely dangerous to self."  

Psychiatry Attending Notes dated in March 2017 indicate the Veteran's report that he "feel[s] like hurting wife when [they] argue," and he comes close to losing control, on an average every 1-2 weeks, occasionally, with his son.  Instead, he hits things and throws things on the ground, so as to not hit anyone.  He reported experiencing visual hallucinations often, out of the corner of his eye, but turn and they not there.  He also reported experiencing auditory hallucinations.  He hears people talking about him, but cannot make out what they are saying and he hears someone driving into his driveway but no one is there.  The Veteran expressed feeling like he is in danger, always alert and as a result, has to sit with door exit clear.  The physician noted that the Veteran was claustrophobic.  For example, if he were seated in a car wash, he would jump out of the car.  He gets panic attacks and thinks that someone is shooting at him.  The Veteran stays to himself.  The physician noted that the Veteran insight was limited.  Additionally, he had some difficulty in decision making and difficulty in concentrating.  

Psychiatry Attending Notes dated in April 2017 indicate that during a mental status examination, the Veteran was alert, oriented and interactive.  No manic or hypomanic symptoms were noted. The Veteran did not report seeing things out of the corner of his eye, or hearing mumbling voices.  The physician noted that he had brief suicidal thoughts two weeks ago, but no plans and no attempts; instead, he talked to his wife.  He reported that he wanted to live and see son grow up.  The physician noted no suicidal or homicidal ideation, since two weeks ago.  The physician's assessment: "[the Veteran] continues with PTSD and MDD symptoms with visual and auditory hallucinations/illusions.  He wants to start on an antipsychotic after discussion of side effects and risk-benefit.  He is forward-looking, has a relationship with another veteran (went fishing) and looks forward to meeting with Peer Specialist next week, also hopes to get into recreation/occupation therapy."  

Psychiatry Attending Notes dated in early June 2017 indicate that during a mental status examination the Veteran reported feeling better.  The physician noted that he appeared to be having psychotic symptoms with the depression.  However, no manic/hypomanic symptoms were noted.  The Veteran had "some but less frequent" suicidal ideations but denied any plan or intent.  The physician noted that he was "improving."  

Psychiatry Attending Notes dated later in the month (June 2017) indicate that a mental status examination was performed and revealed that the Veteran "appear[ed] to be doing better."  No overt paranoid thoughts were noted.  The Veteran was pleasant and interactive and appeared less depressed.  No manic, hypomanic or psychotic symptoms were noted.  The physician noted that he had fleeting suicidal thoughts, but he managed by talking to his wife and calling VA helpline.  He was deemed "currently low risk for suicidal or homicidal ideation, plan or intent."  

Psychiatry Attending Notes dated in July 2017 indicate that a mental status examination was performed and revealed that the Veteran was calm and interactive, but exhibited a flat affect.  He admitted to fleeting suicidal ideation 2-3 times a week but no plans or intent.  The Veteran denied current suicidal or homicidal intent.  His most recent suicidal thought was "last week."  The physician noted that he appeared to be doing more with his wife and friend.  No manic or hypomanic symptoms were reported.  The physician noted that the Veteran had fewer episodes of sleepwalking.  There was some improvement with the Veteran but he "continues wedded to the high dose sedatives prescribed by [a] private psychiatrist before coming here."  

Psychiatry Attending Notes dated in August 2017 indicate that a mental status examination was performed and revealed that the Veteran appeared less depressed.  The physician noted that the medication was helping and the Veteran "feels that it helps to come to the sessions with Peer Support here."  The physician noted that the Veteran still reported hearing some voices, but when he was busy or occupied, they go away.  He reported having some suicidal thoughts, but no plans or intent.  With those thoughts, he calls the VA crisis line and talks to his wife and they do not persist.  He reported a new brotherly friendship with a fellow Veteran.  The physician noted that the Veteran appeared to be slowly improving and was more willing to work with gradual adjustment of the medications.  

Psychiatry Attending Notes dated in October 2017 indicate that the Veteran was on "a lot" of medication, including sedatives which may be contributing to drowsiness in the daytime and then not sleeping well at night.  A mental status examination revealed that the Veteran was alert, oriented, pleasant and cooperative during the exam.  The Veteran indicated that he was doing about the same, but he was making an effort to work out at the gym with his wife more frequently and was doing things with his "new" friend.  The physician noted that the Veteran had been attending the PTSD group, which he feels is very beneficial.  The Veteran reported that he still heard some voices, and he still had occasional suicidal thoughts but did not have any plans, and if he did, he would immediately talk to wife or call the Veteran Crisis Line.  The physician noted that the Veteran "appears to be improving, with talking with his wife who is supportive, doing things with a friend coming to the PTSD group [and] continuing to complain about sleep" issues.  The goal is to reduce the sedative medicines.  

The fourth letter from Dr. E. W. H., dated in February 2017 states that he examined the Veteran earlier in the month.  He diagnosed him with chronic post-traumatic stress disorder and chronic major depression.  Dr. E. W. H. also states that the Veteran has nightmares at least four times per week, waking in a panic and sweats, lasting five minutes.  He has flashbacks 2-4 times per week and panic attacks 3-4 times per week lasting 5 minutes.  The Veteran averages three hours sleep per night.

Further, he states that the Veteran does not socialize and he is easily startled and cannot tolerate anyone behind him.  His recent memory is 90 percent impaired, he cannot remember what he reads, and he gets lost traveling.  Anger and sadness come upon him 80 percent of the time without his understanding of why.  This is indicative that "his prefrontal cortex is dysfunctional." 

The Veteran hears his name called 3-4 times per week, hears cars drive up at his residence four times per week and hears noises in his house 3-4 times per week.  He also sees shadows moving out of the corners of his eyes 1-2 times per week.  All these hallucinations and illusions occur when no one or nothing is there.  

Dr. E. W. H. further states that the Veteran feels depressed all of the time with no energy and little interest in things.  He has frequent crying spells and is easily angered and agitated.  He feels helpless and suicidal at times.  

Finally, Dr. E. W. H. states that because of the Veteran's service-connected MDD, he is unable to sustain social and work relationships and "[t]herefore, I consider him permanently and totally disabled and unemployed."  A GAF score of 30 was assigned.  

For the period beginning November 30, 2016, the Board grants a 70 percent rating, but no higher.  The Board finds that the Veteran's symptoms beginning November 30, 2016, are more approximated by the criteria of the 70 percent rating because his symptoms cause occupational and social impairment with deficiencies in most areas.  

However, the Veteran's MDD with a sleepwalking disorder is not more closely described by both total occupational and total social impairment.  Although the Veteran experiences suicidal and homicidal ideation, he has not been determined to be in persistent danger of hurting himself or others.  Thoughts of suicide are contemplated by the 70 percent criteria and can cause occupational and social impairment with deficiencies in most areas.  Instead, he has been found to be a moderate risk for suicide during this period on appeal.  The severity of his suicidal ideation is not such that it is more closely described as causing total occupational and social impairment.  Risk of self-harm is contemplated by the 100 percent criteria, which addresses whether one is a persistent danger to himself or others.  Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  In this case, the record does not show that the Veteran is a danger to himself or others.  
As discussed above, the Veteran maintains social relationships with his family, showing that there is not total social impairment. 
The Veteran has experienced difficulty with impairment of memory, sleep disturbance, and mood disturbance.  Nonetheless, the evidence of record does not show that they are severe enough to cause total occupational and social impairment.  
Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they do not result in total occupational and social impairment beginning November 30, 2016.  They do not more closely approximate the types of symptoms contemplated by the 100 percent rating, and therefore, a 100 percent rating is not warranted.  Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  
III.  TDIU  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1) (2017).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability: that is, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, it must be rated 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2017).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2017); Van Hoose v. Brown, 4 Vet. App. 361(1993).  

When the Board conducts a TDIU analysis, it must take into account the Veteran's education, training, and work history.  Pederson v. McDonald, 27 Vet. App. 276 (2015).  

Prior to November 30, 2016, the Veteran had one service-connected disability, MDD, to include sleepwalking disorder rated at 50 percent disabling.  However, because the Board has granted a 70 percent disability rating for the Veteran's MDD, with sleepwalking, effective November 30, 2016, the criteria set forth in 38 C.F.R. § 4.16 (a) were met as of that date.  

The support his claim, the Veteran provided a statement from Dr. E. W. H. dated February 2016 citing that he "need[s] to come out of work permanently for a medical reason."  The VA form 21-4192 submitted by Airgas indicates that the Veteran's last day with the company was June 6, 2016.  Airgas, Inc. also indicated that they, however, accommodated a 4-month leave of absence from February 2, 2016, to June 6, 2016, when the Veteran then reported that he could not return from medical leave.  

Additionally, in a letter from Dr. E. W. H., dated in February 2016, he states that because of the Veteran's service-connected MDD, he is unable to sustain social and work relationships and "[t]herefore, I consider him permanently and totally disabled and unemployed."  

In May 2016, the Veteran underwent a VA psychological examination.  The examiner was asked to determine whether the Veteran's service-connected disabilities of MDD, to include sleepwalking and adjustment disorder rendered him unable to secure and maintain substantially gainful employment.  The examiner noted that the Veteran provided a note from Dr. E. W. H. stating, "Needs to come out of work permanent for a medical reason."  The examiner indicated that the note did not specify which medical condition the statement referred.  (Dr. E. W. H. diagnosed the Veteran in August 2015 with GAD and chronic MD.)  The examiner then concluded that "[i]n my opinion, it is less likely than not that his conditions of MDD, moderate and non-rapid eye movement sleep arousal disorder, sleepwalking type renders this [Veteran] unable to secure employment.  Based on [Veteran's] self-report, history of 20 years employment, and a review of records, his current MH (Mental Health) conditions are best described as follows: Periodic to persistent sleep problems which result in mental and physical fatigue which impacts his energy level, motivation, and general work performance.  However, the [Veteran] is still able to perform daily tasks but at reduced efficiency.  To add, he admitted periodic disengagement from treatment due to financial issues.  This disengagement can impact the management of his MH symptoms.  The [Veteran] indicated that he quit his trucking job recently because he was hauling toxic/sensitive cargo and he was concerned about his safety and safety of others given his fatigue.  He stated that he has never fallen asleep behind the wheel, but was concerned that he might."  

The Psychiatry Attending Notes, however, dated in March 2017 indicate that the Veteran reported that two years ago, he started falling asleep in his truck and had to retire in 2016.  

The evidence of record shows that the Veteran has worked as a truck driver for over 20 years.  In correspondence dated in October 2015, the Veteran indicated that his condition was getting worse and he was "presently" working full-time but hoped to stop because of his condition.  

In this case, the Board notes that the findings of his private physician Dr. E. W. H. are most probative evidence for a grant of TDIU.  Additionally, the Board notes that although the May 2016 VA examiner reported a negative finding, he noted that that the Veteran was concerned about his safety and that of others, in light of his fatigue and his hauling of toxic cargo.  

As previously noted, the Veteran worked as a truck driver, until he retired in June 2016 due to his service-connected MDD, to include sleepwalking.  Considering all the evidence of record and affording the Veteran the benefit of the doubt, the Board finds that the Veteran has been precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience since June 6, 2016.  Therefore, a TDIU is warranted effective November 30, 2016, the earliest date the Board may grant a schedular TDIU.  38 C.F.R. § 4.16(a).  


ORDER

An initial disability rating of 50 percent, for a major depressive disorder, to include sleepwalking, is granted subject to the laws and regulations governing the payment of monetary benefits.  

A disability rating of 70 percent, but no higher, for a major depressive disorder, to include sleepwalking, for the period beginning November 30, 2016, is granted subject to the laws and regulations governing the payment of monetary benefits.  

A TDIU is granted effective November 30, 2016, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

As noted above, the Veteran's service connected disability precluded substantially gainful employment beginning June 6, 2016.  During the period from June 6, 2016 through November 29, 2016, the criteria for consideration of a schedular TDIU were not met.  If the applicable percentage standards set forth in 38 C.F.R. § 4.16 (a) are not met, but evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities, the issue of entitlement to a TDIU may be submitted to the Director of the Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16 (b) (2017); Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board cannot assign an extraschedular rating in the first instance.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board must specifically adjudicate whether to remand a case for referral to the Director of the Compensation Service for consideration of an extraschedular TDIU.  

In this case, referral is warranted because the evidence of record shows that the Veteran's service-connected disability renders him unemployable.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claim to the Director of the Compensation Service, for consideration of the issue of entitlement to TDIU on an extraschedular basis prior to November 30, 2016, pursuant to 38 C.F.R. § 4.16(b).  

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


